UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1428



MICHAEL   CHIN;    SWEET    N   SPICY     FOODS,
INCORPORATED,

                                            Plaintiffs - Appellants,

          versus


MICHAEL V. WILHELM; UNITED STATES OF AMERICA,
Drug Enforcement Administration; STATE OF
MARYLAND, via its agency the City of Baltimore
Police,

                                             Defendants - Appellees,

          and


CITY OF BALTIMORE, MARYLAND; THE BALTIMORE
CITY POLICE DEPARTMENT,

                                                          Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(1:02-cv-01551-CCB; 1:04-cv-04054-CCB)


Submitted:   December 6, 2006           Decided:    December 29, 2006


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Walter L. Blair, BLAIR & LEE, P.C., College Park, Maryland; C.
William Michaels, Baltimore, Maryland, for Appellants.  Rod J.
Rosenstein, United States Attorney, Tarra DeShields-Minnis,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Michael Chin and Sweet N Spicy Foods, Inc. brought this

action, alleging claims under, inter alia, Bivens v. Six Unknown

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the

Federal Tort Claims Act (“FTCA”).*             The district court granted

summary judgment in favor of Defendants Michael V. Wilhelm and the

United States of America, and Chin and Sweet N Spicy now appeal.

       The district court found that Wilhelm was entitled to summary

judgment on Appellants’ Bivens claims because he did not violate

Chin’s Fourth Amendment rights.            The district court further found

that       the   United   States   was   entitled   to   summary   judgment   on

Appellants’ claims under the FTCA because Appellants failed to

support an allegation of malice under Maryland law and failed to

create an issue of triable fact on their claim for intentional

infliction of emotional distress.             Finally, the district court

quashed a subpoena issued by Appellants to a Maryland state judge,

concluding that the judge’s testimony would not aid the development

of facts relevant to Appellants’ case.

       We have reviewed de novo the record in this case, and we find

no error in the district court’s entry of summary judgment.                   We

further find that the district court did not abuse its discretion



       *
      Appellants’ other claims were disposed of by the district
court prior to its resolution of the Bivens and FTCA claims which
are at issue on this appeal. Appellants do not appeal from these
earlier rulings.

                                          3
by quashing the subpoena.   Accordingly, we affirm substantially on

the reasoning of the district court.   See 1:02-cv-1551-CCB (D. Md.

Mar. 24, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                 4